Exhibit 10.1




CROSS GUARANTEE AGREEMENT
This CROSS GUARANTEE AGREEMENT is dated as of November 26, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), by each of the signatories listed on the signature pages hereto
and each of the other entities that becomes a party hereto pursuant to Section
19 (the “Guarantors” and individually, a “Guarantor”), for the benefit of the
Guaranteed Parties (as defined below).
W I T N E S S E T H:
WHEREAS, Kinder Morgan, Inc., a Delaware corporation (“KMI”), and certain of its
direct and indirect Subsidiaries have outstanding senior, unsecured Indebtedness
and may from time to time issue additional senior, unsecured Indebtedness;
WHEREAS, each Guarantor, other than KMI, is a direct or indirect Subsidiary of
KMI;
WHEREAS, each Guarantor desires to provide the guarantee set forth herein with
respect to the Indebtedness of such Guarantors that constitutes the Guaranteed
Obligations; and
WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the guarantees hereby;
NOW, THEREFORE, in consideration of the premises, the Guarantors hereby agree
with each other for the benefit of the Guaranteed Parties as follows:
1.Defined Terms.
(a) As used in this Agreement, the following terms have the meanings specified
below:
“Agreement” has the meaning provided in the preamble hereto.
“Bankruptcy Code” means Title 11 of the United States Code, as now or hereafter
in effect, or any successor thereto.
“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated) of such Person’s equity, including (i) all
common stock and preferred stock, any limited or general partnership interest
and any limited liability company member interest, (ii) beneficial interests in
trusts, and (iii) any other interest or participation that confers upon a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person.
“CFC” means a Person that is a “controlled foreign corporation” within the
meaning of Section 957 of the Internal Revenue Code of 1986, as amended.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Consolidated Assets” means, at the date of any determination thereof, the total
assets of KMI and its Subsidiaries as set forth on a consolidated balance sheet
of KMI and its Subsidiaries for their most recently completed fiscal quarter,
prepared in accordance with GAAP.



--------------------------------------------------------------------------------

Exhibit 10.1




“Consolidated Tangible Assets” means, at the date of any determination thereof,
Consolidated Assets after deducting therefrom the value, net of any applicable
reserves and accumulated amortization, of all goodwill, trade names, trademarks,
patents and other like intangible assets, all as set forth, or on a pro forma
basis would be set forth, on a consolidated balance sheet of KMI and its
Subsidiaries for their most recently completed fiscal quarter, prepared in
accordance with GAAP.
“Domestic Subsidiary” means any Subsidiary of KMI organized under the laws of
any jurisdiction within the United States.
“Excluded Subsidiary” means (i) any Subsidiary that is not a Wholly-owned
Domestic Operating Subsidiary, (ii) any Domestic Subsidiary that is a Subsidiary
of a CFC or any Domestic Subsidiary (including a disregarded entity for U.S.
federal income tax purposes) substantially all of whose assets (held directly or
through Subsidiaries) consist of Capital Stock of one or more CFCs or
Indebtedness of such CFCs, (iii) any Immaterial Subsidiary, (iv) any Subsidiary
listed on Schedule III, (v) each of Calnev Pipe Line LLC, SFPP, L.P., Kinder
Morgan G.P., Inc. and EPEC Realty, Inc. and each of its Subsidiaries, (vi) any
other Subsidiary that is not a Guarantor under the Revolving Credit Agreement
Guarantee, (vii) any not-for-profit Subsidiary, (viii) any Subsidiary that is
prohibited by a Requirement of Law from guaranteeing the Guaranteed Obligations,
and (ix) any Subsidiary acquired by KMI or its Subsidiaries after the date of
this Agreement to the extent, and so long as, the financing documentation
governing any existing Indebtedness of such Subsidiary that survives such
acquisition prohibits such Subsidiary from guaranteeing the Guaranteed
Obligations; provided, that notwithstanding the foregoing, any Subsidiary that
is party to the Revolving Credit Agreement Guarantee or that Guarantees any
senior notes or senior debt securities issued by KMI (other than pursuant to
this Agreement) shall not constitute an Excluded Subsidiary for so long as such
Guarantee is in effect.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee is or becomes illegal.
“GAAP” means generally accepted accounting principles in the United States of
America from time to time, including as set forth in the opinions, statements
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and the Financial Accounting Standards Board.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra national bodies such as the European Union or
the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to
2

--------------------------------------------------------------------------------

Exhibit 10.1




purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (ii) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness
or other obligation of the payment thereof, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
other obligation or (iv) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or obligation;
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.
“Guarantee Termination Date” has the meaning set forth in Section 2(d).
“Guaranteed Obligations” means the Indebtedness set forth on Schedule I hereto,
as such schedule may be amended from time to time in accordance with the terms
of this Agreement; provided that the term “Guaranteed Obligations” shall exclude
any Excluded Swap Obligations.
“Guaranteed Parties” means, collectively, (i) in the case of Guaranteed
Obligations that are governed by trust indentures, the holders (as that term is
defined in the applicable trust indenture) of such Guaranteed Obligations, (ii)
in the case of Guaranteed Obligations that are governed by loan agreements,
credit agreements, or similar agreements, the lenders providing such loans or
credit, and (iii) in the case of Guaranteed Obligations with respect to Hedging
Agreements, the counterparties under such agreements.
“Guarantor” has the meaning provided in the preamble hereto. Schedule II hereto,
as such schedule may be amended from time to time in accordance with the terms
of this Agreement, sets forth the name of each Guarantor.
“Hedging Agreement” means a financial instrument, agreement or security which
hedges or is used to hedge or manage the risk associated with a change in
interest rates, foreign currency exchange rates or commodity prices (but
excluding any purchase, swap, derivative contract or similar agreement relating
to power, electricity or any related commodity product).
“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.
“Indebtedness” means, collectively, (i) any senior, unsecured obligation created
or assumed by any Person for borrowed money, including all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments (other than
surety, performance and guaranty bonds), and (ii) all payment obligations of any
Person with respect to obligations under Hedging Agreements.
“Investment Grade Rating” means a rating equal to or higher than Baa3 by Moody’s
and BBB- by S&P; provided, however, that if (i) either of Moody’s or S&P changes
its rating system, such ratings shall be the equivalent ratings after such
changes or (ii) Moody’s or S&P shall not make a rating of a Guaranteed
Obligation publicly available, the references above to Moody’s or S&P or both of
them, as the case may be, shall be to a nationally recognized U.S. rating agency
or agencies, as the case may be, selected by KMI and the references to the
ratings categories above shall be to the corresponding rating categories of such
rating agency or rating agencies, as the case may be.
“Issuer” means the issuer, borrower, or other applicable primary obligor of a
Guaranteed Obligation.
“KMI” has the meaning provided in the recitals hereto.
3

--------------------------------------------------------------------------------

Exhibit 10.1




“Lien” means, with respect to any asset (i) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (ii) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Material Subsidiary” means, as at any date of determination, any Subsidiary of
KMI whose total tangible assets (for purposes of the below, when combined with
the tangible assets of such Subsidiary’s Subsidiaries, after eliminating
intercompany obligations) as at such date of determination are greater than or
equal to 5% of Consolidated Tangible Assets as of the last day of the fiscal
quarter most recently ended for which financial statements of KMI have been
filed with the SEC.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Operating Subsidiary” means any operating company that is a Subsidiary of KMI.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. 
“Rating Agencies” means Moody’s and S&P; provided that, if at the relevant time
neither Moody’s nor S&P shall be rating the relevant Guaranteed Obligation, then
“Rating Agencies” shall mean another nationally recognized rating service that
rates such Guaranteed Obligation.
“Rating Date” means the date immediately prior to the earlier of (i) the
occurrence of a Release Event and (ii) public notice of the intention to effect
a Release Event.
“Rating Decline” means, with respect to a Guaranteed Obligation, the occurrence
of the following on, or within 90 days after, the date of the occurrence of a
Release Event or of public notice of the intention to effect a Release Event
(which period may be extended so long as the rating of such Guaranteed
Obligation is under publicly announced consideration for possible downgrade by
either of the Rating Agencies): (i) in the event such Guaranteed Obligation is
assigned an Investment Grade Rating by both Rating Agencies on the Rating Date,
the rating of such Guaranteed Obligation by one or both of the Rating Agencies
shall be below an Investment Grade Rating; or (ii) in the event such Guaranteed
Obligation is rated below an Investment Grade Rating by either of the Rating
Agencies on the Rating Date, any such below-Investment Grade Rating of such
Guaranteed Obligation shall be decreased by one or more gradations (including
gradations within rating categories as well as between rating categories).
“Release Event” has the meaning set forth in Section 6(b).
“Requirement of Law” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement
(whether or not having the force of law), including environmental laws, energy
regulations and occupational, safety and health standards or controls, of any
Governmental Authority.
4

--------------------------------------------------------------------------------

Exhibit 10.1




“Revolving Credit Agreement” means the Revolving Credit Agreement, dated as of
September 19, 2014, among KMI, the lenders party thereto and Barclays Bank PLC,
as administrative agent, as such credit agreement may be amended, modified,
supplemented or restated from time to time, or refunded, refinanced,
restructured, replaced, renewed, repaid or extended from time to time (whether
with the original agents and lenders or other agents or lenders or trustee or
otherwise, and whether provided under the original credit agreement or other
credit agreements or note indentures or otherwise), including, without
limitation, increasing the amount of available borrowings or other Indebtedness
thereunder.
“Revolving Credit Agreement Guarantee” means the Guarantee Agreement, dated as
of November 26, 2014, made by the Subsidiaries of KMI party thereto in favor of
Barclays Bank PLC, as administrative agent, for the benefit of the lenders and
the issuing banks under the Revolving Credit Agreement, as such guarantee
agreement may be amended, modified, supplemented or restated from time to time,
and as it may be replaced or renewed from time to time in connection with any
amendment, modification, supplement, restatement, refunding, refinancing,
restructuring, replacement, renewal, repayment, or extension of any Revolving
Credit Agreement from time to time.
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
“SEC” means the United States Securities and Exchange Commission.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partner interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent. Unless the context otherwise
clearly requires, references in this Agreement to a “Subsidiary” or the
“Subsidiaries” refer to a Subsidiary or the Subsidiaries of KMI. Notwithstanding
the foregoing, Plantation Pipe Line Company, a Delaware and Virginia
corporation, shall not be a Subsidiary of KMI until such time as its assets and
liabilities, profit or loss and cash flow are required under GAAP to be
consolidated with those of KMI.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Wholly-owned Domestic Operating Subsidiary” means any Wholly-owned Subsidiary
that constitutes (i) a Domestic Subsidiary and (ii) an Operating Subsidiary.
“Wholly-owned Subsidiary” means a Subsidiary of which all issued and outstanding
Capital Stock (excluding in the case of a corporation, directors’ qualifying
shares) is directly or indirectly owned by KMI.
(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this
5

--------------------------------------------------------------------------------

Exhibit 10.1




Agreement, and Section references are to Sections of this Agreement unless
otherwise specified. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”.
(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
2. Guarantee.
(a) Subject to the provisions of Section 2(b), each of the Guarantors hereby,
jointly and severally, unconditionally and irrevocably, guarantees, as primary
obligor and not merely as surety, for the benefit of the Guaranteed Parties, the
prompt and complete payment when due (whether at the stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations; provided that each
Guarantor shall be released from its respective guarantee obligations under this
Agreement as provided in Section 6(b). Upon the failure of an Issuer to
punctually pay any Guaranteed Obligation, each Guarantor shall, upon written
demand by the applicable Guaranteed Party to such Guarantor, pay or cause to be
paid such amounts.
(b) Anything herein to the contrary notwithstanding, the maximum liability of
each Guarantor hereunder shall in no event exceed the amount that can be
guaranteed by such Guarantor under the Bankruptcy Code or any applicable laws
relating to fraudulent conveyances, fraudulent transfers or the insolvency of
debtors after giving full effect to the liability under this Agreement and its
related contribution rights set forth in this Section 2, but before taking into
account any liabilities under any other Guarantees.
(c) Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
(as a result of the limitations set forth in Section 2(b) or elsewhere in this
Agreement) without impairing this Agreement or affecting the rights and remedies
of any Guaranteed Party hereunder.
(d) No payment or payments made by any Issuer, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Guaranteed Party
from any Issuer, any of the Guarantors, any other guarantor or any other Person
by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
any Guaranteed Obligation shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder, which shall,
notwithstanding any such payment or payments, other than payments made by such
Guarantor in respect of such Guaranteed Obligation or payments received or
collected from such Guarantor in respect of such Guaranteed Obligation, remain
liable for the Guaranteed Obligations up to the maximum liability of such
Guarantor hereunder until all Guaranteed Obligations (other than any contingent
indemnity obligations not then due and any letters of credit that remain
outstanding which have been fully cash collateralized or otherwise back-stopped
to the reasonable satisfaction of the applicable issuing bank) shall have been
discharged by payment in full or shall have been deemed paid and discharged by
defeasance pursuant to the terms of the instruments governing such Guaranteed
Obligations (the “Guarantee Termination Date”).
(e) If and to the extent required in order for the obligations of any Guarantor
hereunder to be enforceable under applicable federal, state and other laws
relating to the insolvency of debtors, the maximum liability of such Guarantor
hereunder shall be limited to the greatest amount which can lawfully be
guaranteed by such Guarantor under such laws, after giving effect to any rights
of contribution, reimbursement and subrogation arising hereunder. Each Guarantor
acknowledges and agrees
6

--------------------------------------------------------------------------------

Exhibit 10.1




that, to the extent not prohibited by applicable law, (i) such Guarantor (as
opposed to its creditors, representatives of creditors or bankruptcy trustee,
including such Guarantor in its capacity as debtor in possession exercising any
powers of a bankruptcy trustee) has no personal right under such laws to reduce,
or request any judicial relief that has the effect of reducing, the amount of
its liability under this Agreement, (ii) such Guarantor (as opposed to its
creditors, representatives of creditors or bankruptcy trustee, including such
Guarantor in its capacity as debtor in possession exercising any powers of a
bankruptcy trustee) has no personal right to enforce the limitation set forth in
this Section 2(e) or to reduce, or request judicial relief reducing, the amount
of its liability under this Agreement, and (iii) the limitation set forth in
this Section 2(e) may be enforced only to the extent required under such laws in
order for the obligations of such Guarantor under this Agreement to be
enforceable under such laws and only by or for the benefit of a creditor,
representative of creditors or bankruptcy trustee of such Guarantor or other
Person entitled, under such laws, to enforce the provisions hereof.
3. Right of Contribution. Each Guarantor hereby agrees that to the extent that a
Guarantor shall have paid more than its proportionate share of any payment made
hereunder (including by way of set-off rights being exercised against it), such
Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor hereunder who has not paid its proportionate share of such
payment as set forth in this Section 3. To the extent that any Guarantor shall
be required hereunder to pay any portion of any Guaranteed Obligation guaranteed
hereunder exceeding the greater of (a) the amount of the value actually received
by such Guarantor and its Subsidiaries from such Guaranteed Obligation and (b)
the amount such Guarantor would otherwise have paid if such Guarantor had paid
the aggregate amount of such Guaranteed Obligation guaranteed hereunder
(excluding the amount thereof repaid by the Issuer of such Guaranteed
Obligation) in the same proportion as such Guarantor’s net worth on the date
enforcement is sought hereunder bears to the aggregate net worth of all the
Guarantors on such date, then such Guarantor shall be reimbursed by such other
Guarantors for the amount of such excess, pro rata, based on the respective net
worth of such other Guarantors on such date; provided that any Guarantor’s right
of reimbursement shall be subject to the terms and conditions of Section 5
hereof. For purposes of determining the net worth of any Guarantor in connection
with the foregoing, all Guarantees of such Guarantor other than pursuant to this
Agreement will be deemed to be enforceable and payable after its obligations
pursuant to this Agreement. The provisions of this Section 3 shall in no respect
limit the obligations and liabilities of any Guarantor to the Guaranteed
Parties, and each Guarantor shall remain liable to the Guaranteed Parties for
the full amount guaranteed by such Guarantor hereunder.
4. No Right of Set-off. No Guaranteed Party shall have, as a result of this
Agreement, any right of set-off against any amount owing by such Guaranteed
Party to or for the credit or the account of a Guarantor.
5. No Subrogation. Notwithstanding any payment or payments made by any of the
Guarantors hereunder, no Guarantor shall be entitled to be subrogated to any of
the rights (or if subrogated by operation of law, such Guarantor hereby waives
such rights to the extent permitted by applicable law) of any Guaranteed Party
against any Issuer or any other Guarantor or any collateral security or
guarantee or right of offset held by any Guaranteed Party for the payment of any
Guaranteed Obligation, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from any Issuer or any other Guarantor in respect
of payments made by such Guarantor hereunder, until the Guarantee Termination
Date. If any amount shall be paid to any Guarantor on account of such
subrogation, contribution or reimbursement rights at any time prior to the
Guarantee Termination Date, such amount shall be held by such Guarantor in trust
for the applicable Guaranteed Parties, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the applicable Guaranteed Parties in the exact form received by such
Guarantor (duly indorsed by such
7

--------------------------------------------------------------------------------

Exhibit 10.1




Guarantor to the applicable Guaranteed Parties if required), to be applied
against the applicable Guaranteed Obligation, whether due or to become due.
6. Amendments, etc. with Respect to the Guaranteed Obligations; Waiver of
Rights; Release.
(a) Each Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Guarantor and without notice to or
further assent by any Guarantor, (i) any demand for payment of any Guaranteed
Obligation made by any Guaranteed Party may be rescinded by such party and any
Guaranteed Obligation continued, (ii) a Guaranteed Obligation, or the liability
of any other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, allowed to lapse, surrendered or released by any Guaranteed
Party, (iii) the instruments governing any Guaranteed Obligation may be amended,
modified, supplemented or terminated, in whole or in part, and (iv) any
collateral security, guarantee or right of offset at any time held by any
Guaranteed Party for the payment of any Guaranteed Obligation may be sold,
exchanged, waived, allowed to lapse, surrendered or released. No Guaranteed
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Guaranteed Obligations or for this
Agreement or any property subject thereto. When making any demand hereunder
against any Guarantor, a Guaranteed Party may, but shall be under no obligation
to, make a similar demand on the Issuer of the applicable Guaranteed Obligation
or any other Guarantor or any other person, and any failure by a Guaranteed
Party to make any such demand or to collect any payments from such Issuer or any
other Guarantor or any other person or any release of such Issuer or any other
Guarantor or any other person shall not relieve any Guarantor in respect of
which a demand or collection is not made or any Guarantor not so released of its
several obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of any
Guaranteed Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.
(b) A Guarantor shall be automatically released from its guarantee hereunder
upon release of such Guarantor from the Revolving Credit Agreement Guarantee,
including upon consummation of any transaction resulting in such Guarantor
ceasing to constitute a Subsidiary or upon any Guarantor becoming an Excluded
Subsidiary (such transaction or event, a “Release Event”).
(c) Upon the occurrence of a Release Event, each Guaranteed Obligation for which
such released Guarantor was the Issuer shall be automatically released from the
provisions of this Agreement and shall cease to constitute a Guaranteed
Obligation hereunder; provided that in the case of any Guaranteed Obligation
that has been assigned an Investment Grade Rating by the Rating Agencies, such
Guaranteed Obligation shall be so released, effective as of the 91st day after
the occurrence of the Release Event, if and only if a Rating Decline with
respect to such Guaranteed Obligation does not occur.
7. Guarantee Absolute and Unconditional.
(a) Each Guarantor waives any and all notice of the creation, contraction,
incurrence, renewal, extension, amendment, waiver or accrual of any of the
Guaranteed Obligations, and notice of or proof of reliance by any Guaranteed
Party upon this Agreement or acceptance of this Agreement. To the fullest extent
permitted by applicable law, each Guarantor waives diligence, promptness,
presentment, protest and notice of protest, demand for payment or performance,
notice of default or nonpayment, notice of acceptance and any other notice in
respect of the Guaranteed Obligations or any part of them, and any defense
arising by reason of any disability or other defense of any Issuer or any of the
Guarantors
8

--------------------------------------------------------------------------------

Exhibit 10.1




with respect to the Guaranteed Obligations. Each Guarantor understands and
agrees that this Agreement shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (i) the validity,
regularity or enforceability of any of the Guaranteed Obligations, the
indenture, loan agreement, note or other instrument evidencing or governing any
of the Guaranteed Obligations or any collateral security therefor or guarantee
or right of offset with respect thereto at any time or from time to time held by
any Guaranteed Party, (ii) any defense, set-off or counterclaim (other than a
defense of payment or performance) that may at any time be available to or be
asserted by any Issuer against any Guaranteed Party or (iii) any other
circumstance whatsoever (with or without notice to or knowledge of any Issuer or
such Guarantor) that constitutes, or might be construed to constitute, an
equitable or legal discharge of any Issuer for any of the Guaranteed
Obligations, or of such Guarantor under this Agreement, in bankruptcy or in any
other instance. When pursuing its rights and remedies hereunder against any
Guarantor, any Guaranteed Party may, but shall be under no obligation to, pursue
such rights and remedies as it may have against the Issuer or any other Person
or against any collateral security or guarantee for the Guaranteed Obligations
or any right of offset with respect thereto, and any failure by any Guaranteed
Party to pursue such other rights or remedies or to collect any payments from
the Issuer or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Issuer or any such other Person or any such collateral security, guarantee
or right of offset, shall not relieve such Guarantor of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the other Guaranteed Parties against such
Guarantor.
(b) This Agreement shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Guarantor and the
successors and assigns thereof and shall inure to the benefit of the Guaranteed
Parties and their respective successors, indorsees, transferees and assigns
until the Guarantee Termination Date.
8. Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by any Guaranteed Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Issuer or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Issuer or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.
9. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the applicable Guaranteed Parties without set-off or counterclaim in
dollars.
10. Representations and Warranties. Each Guarantor hereby represents and
warrants to each Guaranteed Party that the following representations and
warranties are true and correct in all material respects as of the date of this
Agreement or as of the date such Guarantor became a party to this Agreement, as
applicable:
(a) such Guarantor (i) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the laws of the state of its incorporation, organization or formation, (ii) has
all requisite corporate, partnership, limited liability company or other power
and all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted and (iii) is duly qualified
to do business and is in good standing in every jurisdiction in which the
failure to be so qualified would have a material adverse effect on its ability
to perform its obligations under this Agreement;
9

--------------------------------------------------------------------------------

Exhibit 10.1




(b) such Guarantor has all requisite corporate (or other organizational) power
and authority to execute and deliver and to perform its obligations under this
Agreement, and all such actions have been duly authorized by all necessary
proceedings on its behalf;
(c) this Agreement has been duly and validly executed and delivered by or on
behalf of such Guarantor and constitutes the valid and legally binding agreement
of such Guarantor, enforceable against such Guarantor in accordance with its
terms, except (i) as may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer, fraudulent conveyance or other similar laws
relating to or affecting the enforcement of creditors’ rights generally, and by
general principles of equity (including principles of good faith,
reasonableness, materiality and fair dealing) which may, among other things,
limit the right to obtain equitable remedies (regardless of whether considered
in a proceeding in equity or at law) and (ii) as to the enforceability of
provisions for indemnification for violation of applicable securities laws,
limitations thereon arising as a matter of law or public policy;
(d) no authorization, consent, approval, license or exemption of or
registration, declaration or filing with any Governmental Authority is necessary
for the valid execution and delivery of, or the performance by such Guarantor of
its obligations hereunder, except those that have been obtained and such matters
relating to performance as would ordinarily be done in the ordinary course of
business after the date of this Agreement or as of the date such Guarantor
became a party to this Agreement, as applicable; and
(e) neither the execution and delivery of, nor the performance by such Guarantor
of its obligations under, this Agreement will (i) breach or violate any
applicable Requirement of Law, (ii) result in any breach or violation of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of its property or assets (other than Liens created
or contemplated by this Agreement) pursuant to the terms of, any indenture,
mortgage, deed of trust, agreement or other instrument to which it or any of its
Subsidiaries is party or by which any of its properties or assets, or those of
any of its Subsidiaries is bound or to which it is subject, except for breaches,
violations and defaults under clauses (i) and (ii) that neither individually nor
in the aggregate could reasonably be expected to result in a material adverse
effect on its ability to perform its obligations under this Agreement, or (iii)
violate any provision of the organizational documents of such Guarantor.
11. Rights of Guaranteed Parties. Each Guarantor acknowledges and agrees that
any changes in the identity of the Persons from time to time comprising the
Guaranteed Parties gives rise to an equivalent change in the Guaranteed Parties,
without any further act. Upon such an occurrence, the persons then comprising
the Guaranteed Parties are vested with the rights, remedies and discretions of
the Guaranteed Parties under this Agreement.
12. Notices.
(a) All notices, requests, demands and other communications to any Guarantor
pursuant hereto shall be in writing and mailed, telecopied or delivered to such
Guarantor in care of KMI, 1001 Louisiana Street, Suite 1000, Houston, Texas
77002, Attention: Treasurer, Telecopy: (713) 445-8302.
(b) KMI will provide a copy of this Agreement, including the most recently
amended schedules and supplements hereto, to any Guaranteed Party upon written
request to the address set forth in Section 12(a); provided, however, that KMI’s
obligations under this Section 12(b) shall be deemed satisfied if KMI has filed
a copy of this Agreement, including the most recently amended schedules and
10

--------------------------------------------------------------------------------

Exhibit 10.1




supplements hereto, with the SEC within three months preceding the date on which
KMI receives such written request.
13. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Agreement signed by all the parties shall be lodged with KMI.
14. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
15. Integration. This Agreement represents the agreement of each Guarantor with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by any Guaranteed Party relative to the subject
matter hereof not expressly set forth or referred to herein.
16. Amendments; No Waiver; Cumulative Remedies.
(a) None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the affected Guarantors and KMI.
(b) The Guarantors may amend or supplement this Agreement by a written
instrument executed by all Guarantors:
(i)to cure any ambiguity, defect or inconsistency;
(ii)to reflect a change in the Guarantors or the Guaranteed Obligations made in
accordance with this Agreement;
(iii)to make any change that would provide any additional rights or benefits to
the Guaranteed Parties or that would not adversely affect the legal rights
hereunder of any Guaranteed Party in any material respect; or
(iv)to conform this Agreement to any change made to the Revolving Credit
Agreement or to the Revolving Credit Agreement Guarantee.
Except as set forth in this clause (b) or otherwise provided herein, the
Guarantors may not amend, supplement or otherwise modify this Agreement prior to
the Guarantee Termination Date without the prior written consent of the holders
of the majority of the outstanding principal amount of the Guaranteed
Obligations (excluding obligations with respect to Hedging Agreements).
Notwithstanding the foregoing, in the case of an amendment that would reasonably
be expected to adversely, materially and disproportionately affect Guaranteed
Parties with Guaranteed Obligations existing under Hedging Agreements relative
to the other Guaranteed Parties, the foregoing exclusion of obligations with
respect to Hedging Agreements shall not apply, and the outstanding principal
amount attributable to each such Guaranteed Party’s Guaranteed Obligations shall
be deemed to be equal to the termination payment that
11

--------------------------------------------------------------------------------

Exhibit 10.1




would be due to such Guaranteed Party as if the valuation date were an “Early
Termination Date” under and calculated in accordance with each applicable
Hedging Agreement.
(c) No Guaranteed Party shall by any act, delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any breach of any of the terms and conditions hereof. No failure
to exercise, nor any delay in exercising, on the part of any Guaranteed Party,
any right, power or privilege hereunder shall operate as a waiver thereof. No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by a Guaranteed Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that such Guaranteed Party would otherwise have on any future occasion.
(d) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.
17. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
18. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Guaranteed
Parties and their respective successors and permitted assigns, except that no
Guarantor may assign, transfer or delegate any of its rights or obligations
under this Agreement except pursuant to a transaction permitted by the Revolving
Credit Agreement and in connection with a corresponding assignment under the
Revolving Credit Agreement Guarantee.
19. Additional Guarantors.
(a) KMI shall cause each Subsidiary (other than any Excluded Subsidiary) formed
or otherwise purchased or acquired after the date of this Agreement (including
each Subsidiary that ceases to constitute an Excluded Subsidiary after the date
of this Agreement) to execute a supplement to this Agreement and become a
Guarantor within 45 days of the occurrence of the applicable event specified in
this Section 19(a).
(b) Each Subsidiary of KMI that becomes, at the request of KMI, or that is
required pursuant to Section 19(a) to become, a party to this Agreement shall
become a Guarantor, with the same force and effect as if originally named as a
Guarantor herein, for all purposes of this Agreement upon execution and delivery
by such Subsidiary of a written supplement substantially in the form of Annex A
hereto. The execution and delivery of any instrument adding an additional
Guarantor as a party to this Agreement shall not require the consent of any
other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Agreement.
20. Additional Guaranteed Obligations. Any Indebtedness issued by a Guarantor or
for which a Guarantor otherwise becomes obligated after the date of this
Agreement shall become a Guaranteed Obligation upon the execution by all
Guarantors of a notation of guarantee substantially in the form of Annex B
hereto, which shall be affixed to the instrument or instruments evidencing such
Indebtedness. Each such notation of guarantee shall be signed on behalf of each
Guarantor by a duly authorized officer prior to the authentication or issuance
of such Indebtedness.
12

--------------------------------------------------------------------------------

Exhibit 10.1




21. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
22. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 22 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 22, or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Guarantee Termination Date. Each Qualified ECP
Guarantor intends that this Section 22 constitute, and this Section 22 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.
[Signature pages follow]


13


--------------------------------------------------------------------------------

Exhibit 10.1




IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer or other representative as
of the day and year first above written.


KINDER MORGAN, INC.




By:  /s/ Anthony B. Ashley     
Name: Anthony B. Ashley
Title: Treasurer




AGNES B CRANE, LLC
AMERICAN PETROLEUM TANKERS II LLC
AMERICAN PETROLEUM TANKERS III LLC
AMERICAN PETROLEUM TANKERS IV LLC
AMERICAN PETROLEUM TANKERS LLC
AMERICAN PETROLEUM TANKERS PARENT LLC
AMERICAN PETROLEUM TANKERS V LLC
AMERICAN PETROLEUM TANKERS VI LLC
AMERICAN PETROLEUM TANKERS VII LLC
APT FLORIDA LLC
APT INTERMEDIATE HOLDCO LLC
APT NEW INTERMEDIATE HOLDCO LLC
APT PENNSYLVANIA LLC
APT SUNSHINE STATE LLC
AUDREY TUG LLC
BEAR CREEK STORAGE COMPANY, L.L.C.
BETTY LOU LLC
CAMINO REAL GATHERING COMPANY, L.L.C.
CANTERA GAS COMPANY LLC
CDE PIPELINE LLC
CENTRAL FLORIDA PIPELINE LLC
CHEYENNE PLAINS GAS PIPELINE COMPANY, L.L.C.
CIG GAS STORAGE COMPANY LLC
CIG PIPELINE SERVICES COMPANY, L.L.C.
CIMMARRON GATHERING LLC
COLORADO INTERSTATE GAS COMPANY, L.L.C.
COLORADO INTERSTATE ISSUING CORPORATION
COPANO DOUBLE EAGLE LLC
COPANO ENERGY FINANCE CORPORATION
COPANO ENERGY, L.L.C.
COPANO ENERGY SERVICES/UPPER GULF COAST LLC
COPANO FIELD SERVICES GP, L.L.C.
COPANO FIELD SERVICES/NORTH TEXAS, L.L.C.
COPANO FIELD SERVICES/SOUTH TEXAS LLC
COPANO FIELD SERVICES/UPPER GULF COAST LLC
COPANO LIBERTY, LLC
COPANO NGL SERVICES (MARKHAM), L.L.C.
COPANO NGL SERVICES LLC
COPANO PIPELINES GROUP, L.L.C.




[Signature Page to Cross Guarantee]


--------------------------------------------------------------------------------

Exhibit 10.1




COPANO PIPELINES/NORTH TEXAS, L.L.C.
COPANO PIPELINES/ROCKY MOUNTAINS, LLC
COPANO PIPELINES/SOUTH TEXAS LLC
COPANO PIPELINES/UPPER GULF COAST LLC
COPANO PROCESSING LLC
COPANO RISK MANAGEMENT LLC
COPANO/WEBB-DUVAL PIPELINE LLC
CPNO SERVICES LLC
DAKOTA BULK TERMINAL, INC.
DELTA TERMINAL SERVICES LLC
EAGLE FORD GATHERING LLC
EL PASO CHEYENNE HOLDINGS, L.L.C.
EL PASO CITRUS HOLDINGS, INC.
EL PASO CNG COMPANY, L.L.C.
EL PASO ENERGY SERVICE COMPANY, L.L.C.
EL PASO LLC
EL PASO MIDSTREAM GROUP LLC
EL PASO NATURAL GAS COMPANY, L.L.C.
EL PASO NORIC INVESTMENTS III, L.L.C.
EL PASO PIPELINE CORPORATION
EL PASO PIPELINE GP COMPANY, L.L.C.
EL PASO PIPELINE HOLDING COMPANY, L.L.C.
EL PASO PIPELINE LP HOLDINGS, L.L.C.
EL PASO PIPELINE PARTNERS, L.P.
By El Paso Pipeline GP Company, L.L.C., its general partner
EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
EL PASO RUBY HOLDING COMPANY, L.L.C.
EL PASO TENNESSEE PIPELINE CO., L.L.C.
ELBA EXPRESS COMPANY, L.L.C.
ELIZABETH RIVER TERMINALS LLC
EMORY B CRANE, LLC
EPBGP CONTRACTING SERVICES LLC
EP ENERGY HOLDING COMPANY
EP RUBY LLC
EPTP ISSUING CORPORATION
FERNANDINA MARINE CONSTRUCTION MANAGEMENT LLC
FRANK L. CRANE, LLC
GENERAL STEVEDORES GP, LLC
GENERAL STEVEDORES HOLDINGS LLC
GLOBAL AMERICAN TERMINALS LLC
HAMPSHIRE LLC
HARRAH MIDSTREAM LLC
HBM ENVIRONMENTAL, INC.
ICPT, L.L.C
J.R. NICHOLLS LLC
JAVELINA TUG LLC
JEANNIE BREWER LLC
JV TANKER CHARTERER LLC
KINDER MORGAN (DELAWARE), INC.
KINDER MORGAN 2-MILE LLC
KINDER MORGAN ADMINISTRATIVE SERVICES TAMPA LLC
KINDER MORGAN ALTAMONT LLC
[Signature Page to Cross Guarantee]

--------------------------------------------------------------------------------

Exhibit 10.1




KINDER MORGAN AMORY LLC
KINDER MORGAN ARROW TERMINALS HOLDINGS, INC.
KINDER MORGAN ARROW TERMINALS, L.P.
By Kinder Morgan River Terminals, LLC, its general partner
KINDER MORGAN BALTIMORE TRANSLOAD TERMINAL LLC
KINDER MORGAN BATTLEGROUND OIL LLC
KINDER MORGAN BORDER PIPELINE LLC
KINDER MORGAN BULK TERMINALS, INC.
KINDER MORGAN CARBON DIOXIDE TRANSPORTATION
COMPANY
KINDER MORGAN CO2 COMPANY, L.P.
By Kinder Morgan G.P., Inc., its general partner
KINDER MORGAN COCHIN LLC
KINDER MORGAN COLUMBUS LLC
KINDER MORGAN COMMERCIAL SERVICES LLC
KINDER MORGAN CRUDE & CONDENSATE LLC
KINDER MORGAN CRUDE OIL PIPELINES LLC
KINDER MORGAN CRUDE TO RAIL LLC
KINDER MORGAN CUSHING LLC
KINDER MORGAN DALLAS FORT WORTH RAIL TERMINAL LLC
KINDER MORGAN ENDEAVOR LLC
KINDER MORGAN ENERGY PARTNERS, L.P.
By Kinder Morgan G.P., Inc., its general partner
KINDER MORGAN EP MIDSTREAM LLC
KINDER MORGAN FINANCE COMPANY LLC
KINDER MORGAN FLEETING LLC
KINDER MORGAN FREEDOM PIPELINE LLC
KINDER MORGAN KEYSTONE GAS STORAGE LLC
KINDER MORGAN KMAP LLC
KINDER MORGAN LAS VEGAS LLC
KINDER MORGAN LINDEN TRANSLOAD TERMINAL LLC
KINDER MORGAN LIQUIDS TERMINALS LLC
KINDER MORGAN LIQUIDS TERMINALS ST. GABRIEL LLC
KINDER MORGAN MARINE SERVICES LLC
KINDER MORGAN MATERIALS SERVICES, LLC
KINDER MORGAN MID ATLANTIC MARINE SERVICES LLC
KINDER MORGAN NATGAS O&M LLC
KINDER MORGAN NORTH TEXAS PIPELINE LLC
KINDER MORGAN OPERATING L.P. “A”
By Kinder Morgan G.P., Inc., its general partner
KINDER MORGAN OPERATING L.P. “B”
By Kinder Morgan G.P., Inc., its general partner
KINDER MORGAN OPERATING L.P. “C”
By Kinder Morgan G.P., Inc., its general partner
KINDER MORGAN OPERATING L.P. “D”
By Kinder Morgan G.P., Inc., its general partner
KINDER MORGAN PECOS LLC
KINDER MORGAN PECOS VALLEY LLC
KINDER MORGAN PETCOKE GP LLC
[Signature Page to Cross Guarantee]

--------------------------------------------------------------------------------

Exhibit 10.1




KINDER MORGAN PETCOKE, L.P.
By Kinder Morgan Petcoke GP LLC, its general partner
KINDER MORGAN PETCOKE LP LLC
KINDER MORGAN PETROLEUM TANKERS LLC
KINDER MORGAN PIPELINE LLC
KINDER MORGAN PIPELINES (USA) INC.
KINDER MORGAN PORT MANATEE TERMINAL LLC
KINDER MORGAN PORT SUTTON TERMINAL LLC
KINDER MORGAN PORT TERMINALS USA LLC
KINDER MORGAN PRODUCTION COMPANY LLC
KINDER MORGAN RAIL SERVICES LLC
KINDER MORGAN RESOURCES II LLC
KINDER MORGAN RESOURCES III LLC
KINDER MORGAN RESOURCES LLC
KINDER MORGAN RIVER TERMINALS LLC
KINDER MORGAN SERVICES LLC
KINDER MORGAN SEVEN OAKS LLC
KINDER MORGAN SOUTHEAST TERMINALS LLC
KINDER MORGAN TANK STORAGE TERMINALS LLC
KINDER MORGAN TEJAS PIPELINE LLC
KINDER MORGAN TERMINALS, INC.
KINDER MORGAN TEXAS PIPELINE LLC
KINDER MORGAN TEXAS TERMINALS, L.P.
By General Stevedores GP, LLC, its general partner
KINDER MORGAN TRANSMIX COMPANY, LLC
KINDER MORGAN TREATING LP
By KM Treating GP LLC, its general partner
KINDER MORGAN URBAN RENEWAL, L.L.C.
KINDER MORGAN UTICA LLC
KINDER MORGAN VIRGINIA LIQUIDS TERMINALS LLC
KINDER MORGAN WINK PIPELINE LLC
KINDERHAWK FIELD SERVICES LLC
KM CRANE LLC
KM DECATUR, INC.
KM EAGLE GATHERING LLC
KM GATHERING LLC
KM KASKASKIA DOCK LLC
KM LIQUIDS TERMINALS LLC
KM NORTH CAHOKIA LAND LLC
KM NORTH CAHOKIA SPECIAL PROJECT LLC
KM NORTH CAHOKIA TERMINAL PROJECT LLC
KM SHIP CHANNEL SERVICES LLC
KM TREATING GP LLC
KM TREATING PRODUCTION LLC
KMBT LLC
KMGP CONTRACTING SERVICES LLC
KMGP SERVICES COMPANY, INC.
KN TELECOMMUNICATIONS, INC.
KNIGHT POWER COMPANY LLC
LOMITA RAIL TERMINAL LLC
MILWAUKEE BULK TERMINALS LLC
MJR OPERATING LLC
MOJAVE PIPELINE COMPANY, L.L.C.
MOJAVE PIPELINE OPERATING COMPANY, L.L.C.
MR. BENNETT LLC
[Signature Page to Cross Guarantee]

--------------------------------------------------------------------------------

Exhibit 10.1




MR. VANCE LLC
NASSAU TERMINALS LLC
NGPL HOLDCO INC.
NS 307 HOLDINGS INC.
PADDY RYAN CRANE, LLC
PALMETTO PRODUCTS PIPE LINE LLC
PI 2 PELICAN STATE LLC
PINNEY DOCK & TRANSPORT LLC
QUEEN CITY TERMINALS LLC
RAHWAY RIVER LAND LLC
RAZORBACK TUG LLC
RCI HOLDINGS, INC.
RIVER TERMINALS PROPERTIES GP LLC
RIVER TERMINAL PROPERTIES, L.P.
By River Terminals Properties GP LLC, its general partner
SCISSORTAIL ENERGY, LLC
SNG PIPELINE SERVICES COMPANY, L.L.C.
SOUTHERN GULF LNG COMPANY, L.L.C.
SOUTHERN LIQUEFACTION COMPANY LLC
SOUTHERN LNG COMPANY, L.L.C.
SOUTHERN NATURAL GAS COMPANY, L.L.C.
SOUTHERN NATURAL ISSUING CORPORATION
SOUTHTEX TREATERS LLC
SOUTHWEST FLORIDA PIPELINE LLC
SRT VESSELS LLC
STEVEDORE HOLDINGS, L.P.
By Kinder Morgan Petcoke GP LLC, its general partner
TAJON HOLDINGS, INC.
TEJAS GAS, LLC
TEJAS NATURAL GAS, LLC
TENNESSEE GAS PIPELINE COMPANY, L.L.C.
TENNESSEE GAS PIPELINE ISSUING CORPORATION
TEXAN TUG LLC
TGP PIPELINE SERVICES COMPANY, L.L.C.
TRANS MOUNTAIN PIPELINE (PUGET SOUND) LLC
TRANSCOLORADO GAS TRANSMISSION COMPANY LLC
TRANSLOAD SERVICES, LLC
UTICA MARCELLUS TEXAS PIPELINE LLC
WESTERN PLANT SERVICES, INC.
WYOMING INTERSTATE COMPANY, L.L.C.




By:  /s/ Anthony B. Ashley    
Anthony Ashley
Vice President


[Signature Page to Cross Guarantee]


--------------------------------------------------------------------------------

Exhibit 10.1




ANNEX A TO
THE CROSS GUARANTEE AGREEMENT
SUPPLEMENT NO. [ ] dated as of [                    ] to the CROSS GUARANTEE
AGREEMENT dated as of [                    ] (the “Agreement”), among each of
the Guarantors listed on the signature pages thereto and each of the other
entities that becomes a party thereto pursuant to Section 19 of the Agreement
(each such entity individually, a “Guarantor” and, collectively, the
“Guarantors”). Unless otherwise defined herein, terms defined in the Agreement
and used herein shall have the meanings given to them in the Agreement.
A. The Guarantors consist of Kinder Morgan, Inc., a Delaware corporation
(“KMI”), and certain of its direct and indirect Subsidiaries, and the Guarantors
have entered into the Agreement in order to provide guarantees of certain of the
Guarantors’ senior, unsecured Indebtedness outstanding from time to time.
B. Section 19 of the Agreement provides that additional Subsidiaries may become
Guarantors under the Agreement by execution and delivery of an instrument in the
form of this Supplement. Each undersigned Subsidiary (each a “New Guarantor”) is
executing this Supplement at the request of KMI or in accordance with the
requirements of the Agreement to become a Guarantor under the Agreement.
Accordingly, each New Guarantor agrees as follows:
SECTION 1. In accordance with Section 19 of the Agreement, each New Guarantor by
its signature below becomes a Guarantor under the Agreement with the same force
and effect as if originally named therein as a Guarantor and each New Guarantor
hereby (a) agrees to all the terms and provisions of the Agreement applicable to
it as a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct on and as of the date hereof. Each reference to a Guarantor in the
Agreement shall be deemed to include each New Guarantor. The Agreement is hereby
incorporated herein by reference.
SECTION 2.  Each New Guarantor represents and warrants to the Guaranteed Parties
that this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.
SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with KMI. This
Supplement shall become effective as to each New Guarantor when KMI shall have
received a counterpart of this Supplement that bears the signature of such New
Guarantor.
SECTION 4. Except as expressly supplemented hereby, the Agreement shall remain
in full force and effect.
SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

Exhibit 10.1




SECTION 6. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 12 of the Agreement. All communications and notices
hereunder to each New Guarantor shall be given to it in care of KMI at the
address set forth in Section 12 of the Agreement.
[Signature Pages Follow]









--------------------------------------------------------------------------------

Exhibit 10.1




IN WITNESS WHEREOF, each New Guarantor has duly executed this Supplement to the
Agreement as of the day and year first above written.
_________________________________
as Guarantor
By:______________________________
Name:
Title:





--------------------------------------------------------------------------------

Exhibit 10.1




ANNEX B TO
THE CROSS GUARANTEE AGREEMENT


FORM OF NOTATION OF GUARANTEE


Subject to the limitations set forth in the Cross Guarantee Agreement, dated as
of [•] (the “Guarantee Agreement”), the undersigned Guarantors hereby certify
that this [Indebtedness] constitutes a Guaranteed Obligation, entitled to all
the rights as such set forth in the Guarantee Agreement. The Guarantors may be
released from their guarantees upon the terms and subject to the conditions
provided in the Guarantee Agreement. Capitalized terms used but not defined in
this notation of guarantee have the meanings assigned such terms in the
Guarantee Agreement, a copy of which will be provided to [a holder of this
instrument] upon request to [Issuer].
Schedule I of the Guarantee Agreement is hereby deemed to be automatically
updated to include this [Indebtedness] thereon as a Guaranteed Obligation.


[GUARANTORS],
as Guarantor
By: ______________________________
        Name:
        Title:










--------------------------------------------------------------------------------

Exhibit 10.1




SCHEDULE I


Guaranteed Obligations
Current as of: June 30, 2020

IssuerIndebtednessMaturityKinder Morgan, Inc.6.50% bondsSeptember 15, 2020Kinder
Morgan, Inc.5.00% notesFebruary 15, 2021Kinder Morgan, Inc.1.500% notesMarch 16,
2022Kinder Morgan, Inc.3.150% bondsJanuary 15, 2023Kinder Morgan, Inc.Floating
rate bondsJanuary 15, 2023Kinder Morgan, Inc.5.625% notesNovember 15, 2023Kinder
Morgan, Inc.4.30% notesJune 1, 2025Kinder Morgan, Inc.6.70% bonds
(Coastal)February 15, 2027Kinder Morgan, Inc.2.250% notesMarch 16, 2027Kinder
Morgan, Inc.6.67% debenturesNovember 1, 2027Kinder Morgan, Inc.7.25%
debenturesMarch 1, 2028Kinder Morgan, Inc.4.30% notesMarch 1, 2028Kinder Morgan,
Inc.6.95% bonds (Coastal)June 1, 2028Kinder Morgan, Inc.8.05% bondsOctober 15,
2030Kinder Morgan, Inc.7.80% bondsAugust 1, 2031Kinder Morgan, Inc.7.75%
bondsJanuary 15, 2032Kinder Morgan, Inc.5.30% notesDecember 1, 2034Kinder
Morgan, Inc.7.75% bonds (Coastal)October 15, 2035Kinder Morgan, Inc.6.40%
notesJanuary 5, 2036Kinder Morgan, Inc.7.42% bonds (Coastal)February 15,
2037Kinder Morgan, Inc.5.55% notesJune 1, 2045Kinder Morgan, Inc.5.050%
notesFebruary 15, 2046Kinder Morgan, Inc.5.20% notesMarch 1, 2048Kinder Morgan,
Inc.7.45% debenturesMarch 1, 2098Kinder Morgan, Inc.$100 Million Letter of
Credit FacilityNovember 30, 2020Kinder Morgan Energy Partners, L.P.5.30%
bondsSeptember 15, 2020Kinder Morgan Energy Partners, L.P.5.80% bondsMarch 1,
2021Kinder Morgan Energy Partners, L.P.3.50% bondsMarch 1, 2021Kinder Morgan
Energy Partners, L.P.4.15% bondsMarch 1, 2022Kinder Morgan Energy Partners,
L.P.3.95% bondsSeptember 1, 2022Kinder Morgan Energy Partners, L.P.3.45%
bondsFebruary 15, 2023Kinder Morgan Energy Partners, L.P.3.50% bondsSeptember 1,
2023Kinder Morgan Energy Partners, L.P.4.15% bondsFebruary 1, 2024Kinder Morgan
Energy Partners, L.P.4.25% bondsSeptember 1, 2024Kinder Morgan Energy Partners,
L.P.7.40% bondsMarch 15, 2031Kinder Morgan Energy Partners, L.P.7.75% bondsMarch
15, 2032Kinder Morgan Energy Partners, L.P.7.30% bondsAugust 15, 2033Kinder
Morgan Energy Partners, L.P.5.80% bondsMarch 15, 2035Kinder Morgan Energy
Partners, L.P.6.50% bondsFebruary 1, 2037Kinder Morgan Energy Partners,
L.P.6.95% bondsJanuary 15, 2038Kinder Morgan Energy Partners, L.P.6.50%
bondsSeptember 1, 2039




--------------------------------------------------------------------------------

Exhibit 10.1





Schedule I(Guaranteed Obligations)Current as of: June 30,
2020IssuerIndebtednessMaturityKinder Morgan Energy Partners, L.P.6.55%
bondsSeptember 15, 2040Kinder Morgan Energy Partners, L.P.6.375% bondsMarch 1,
2041Kinder Morgan Energy Partners, L.P.5.625% bondsSeptember 1, 2041Kinder
Morgan Energy Partners, L.P.5.00% bondsAugust 15, 2042Kinder Morgan Energy
Partners, L.P.5.00% bondsMarch 1, 2043Kinder Morgan Energy Partners, L.P.5.50%
bondsMarch 1, 2044Kinder Morgan Energy Partners, L.P.5.40% bondsSeptember 1,
2044
Kinder Morgan Energy Partners, L.P.(1)
5.00% bondsOctober 1, 2021
Kinder Morgan Energy Partners, L.P.(1)
4.30% bondsMay 1, 2024
Kinder Morgan Energy Partners, L.P.(1)
7.50% bondsNovember 15, 2040
Kinder Morgan Energy Partners, L.P.(1)
4.70% bondsNovember 1, 2042Tennessee Gas Pipeline Company, L.L.C.7.00%
bondsMarch 15, 2027Tennessee Gas Pipeline Company, L.L.C.7.00% bondsOctober 15,
2028Tennessee Gas Pipeline Company, L.L.C.2.90% bondsMarch 1, 2030Tennessee Gas
Pipeline Company, L.L.C.8.375% bondsJune 15, 2032Tennessee Gas Pipeline Company,
L.L.C.7.625% bondsApril 1, 2037El Paso Natural Gas Company, L.L.C.8.625%
bondsJanuary 15, 2022El Paso Natural Gas Company, L.L.C.7.50% bondsNovember 15,
2026El Paso Natural Gas Company, L.L.C.8.375% bondsJune 15, 2032Colorado
Interstate Gas Company, L.L.C.4.15% notesAugust 15, 2026Colorado Interstate Gas
Company, L.L.C.6.85% bondsJune 15, 2037El Paso Tennessee Pipeline Co.
L.L.C.7.25% bondsDecember 15, 2025OtherCora industrial revenue bondsApril 1,
2024
_________________________________________________
(1) The original issuer, El Paso Pipeline Partners, L.P. merged with and into
Kinder Morgan Energy
     Partners, L.P. effective January 1, 2015.

2

--------------------------------------------------------------------------------

Exhibit 10.1





Schedule I(Guaranteed Obligations)Current as of: June 30, 2020

Hedging Agreements1
IssuerGuaranteed PartyDateKinder Morgan, Inc.Bank of America, N.A.January 4,
2018Kinder Morgan, Inc.BNP ParibasSeptember 15, 2016Kinder Morgan, Inc.Citibank,
N.A.March 16, 2017Kinder Morgan, Inc.J. Aron & CompanyDecember 23, 2011Kinder
Morgan, Inc.SunTrust BankAugust 29, 2001Kinder Morgan, Inc.Barclays Bank
PLCNovember 26, 2014Kinder Morgan, Inc.Bank of MontrealApril 25, 2019Kinder
Morgan, Inc.Bank of Tokyo-Mitsubishi, Ltd., New York BranchNovember 26,
2014Kinder Morgan, Inc.Canadian Imperial Bank of CommerceNovember 26, 2014Kinder
Morgan, Inc.Commerzbank AGAugust 22, 2019Kinder Morgan, Inc.Compass Bank March
24, 2015Kinder Morgan, Inc.Credit Agricole Corporate and Investment
BankNovember 26, 2014Kinder Morgan, Inc.Credit Suisse InternationalNovember 26,
2014Kinder Morgan, Inc.Deutsche Bank AGNovember 26, 2014Kinder Morgan, Inc.ING
Capital Markets LLCNovember 26, 2014Kinder Morgan, Inc.Intesa Sanpaolo
S.p.A.July 1, 2019Kinder Morgan, Inc.JPMorgan Chase Bank, N.A.February 19,
2015Kinder Morgan, Inc.Mizuho Capital Markets CorporationNovember 26, 2014Kinder
Morgan, Inc.Morgan Stanley Capital Services LLCJuly 9, 2018Kinder Morgan,
Inc.PNC Bank National AssociationFebruary 4, 2019Kinder Morgan, Inc.Royal Bank
of CanadaNovember 26, 2014Kinder Morgan, Inc.SMBC Capital Markets, Inc.April 26,
2017Kinder Morgan, Inc.The Bank of Nova ScotiaNovember 26, 2014Kinder Morgan,
Inc.The Royal Bank of Scotland PLCNovember 26, 2014Kinder Morgan, Inc.Societe
GeneraleNovember 26, 2014Kinder Morgan, Inc.The Toronto-Dominion BankOctober 2,
2017Kinder Morgan, Inc.UBS AGNovember 26, 2014Kinder Morgan, Inc.Wells Fargo
Bank, N.A.November 26, 2014Kinder Morgan Energy Partners, L.P.Bank of America,
N.A.April 14, 1999Kinder Morgan Energy Partners, L.P.Bank of Tokyo-Mitsubishi,
Ltd., New York BranchNovember 23, 2004Kinder Morgan Energy Partners,
L.P.Barclays Bank PLCNovember 18, 2003Kinder Morgan Energy Partners,
L.P.Canadian Imperial Bank of CommerceAugust 4, 2011Kinder Morgan Energy
Partners, L.P.Citibank, N.A.March 14, 2002Kinder Morgan Energy Partners,
L.P.Credit Agricole Corporate and Investment BankJune 20, 2014Kinder Morgan
Energy Partners, L.P.Credit Suisse InternationalMay 14, 2010
_________________________________________________
1 Guaranteed Obligations with respect to Hedging Agreements include
International Swaps and
Derivatives Association Master Agreements (“ISDAs”) and all transactions entered
into pursuant to any ISDA listed on this Schedule I.

3

--------------------------------------------------------------------------------

Exhibit 10.1





Schedule I(Guaranteed Obligations)Current as of: June 30, 2020
Hedging Agreements1
IssuerGuaranteed PartyDateKinder Morgan Energy Partners, L.P.Deutsche Bank
AGApril 2, 2009Kinder Morgan Energy Partners, L.P.ING Capital Markets
LLCSeptember 21, 2011Kinder Morgan Energy Partners, L.P.J. Aron &
CompanyNovember 11, 2004Kinder Morgan Energy Partners, L.P.JPMorgan Chase
BankAugust 29, 2001Kinder Morgan Energy Partners, L.P.Mizuho Capital Markets
CorporationJuly 11, 2014Kinder Morgan Energy Partners, L.P.Morgan Stanley
Capital Services Inc.March 10, 2010Kinder Morgan Energy Partners, L.P.Royal Bank
of CanadaMarch 12, 2009Kinder Morgan Energy Partners, L.P.The Royal Bank of
Scotland PLCMarch 20, 2009Kinder Morgan Energy Partners, L.P.The Bank of Nova
ScotiaAugust 14, 2003Kinder Morgan Energy Partners, L.P.Societe GeneraleJuly 18,
2014Kinder Morgan Energy Partners, L.P.SunTrust BankMarch 14, 2002Kinder Morgan
Energy Partners, L.P.UBS AGFebruary 23, 2011Kinder Morgan Energy Partners,
L.P.Wells Fargo Bank, N.A.July 31, 2007Kinder Morgan Texas Pipeline LLCBank of
MontrealApril 25, 2019Kinder Morgan Texas Pipeline LLCBarclays Bank PLCJanuary
10, 2003Kinder Morgan Texas Pipeline LLCBNP ParibasMarch 2, 2005Kinder Morgan
Texas Pipeline LLCCanadian Imperial Bank of CommerceDecember 18, 2006Kinder
Morgan Texas Pipeline LLCCitibank, N.A.February 22, 2005Kinder Morgan Texas
Pipeline LLCCredit Suisse InternationalAugust 31, 2012Kinder Morgan Texas
Pipeline LLCDeutsche Bank AGJune 13, 2007Kinder Morgan Texas Pipeline LLCING
Capital Markets LLCApril 17, 2014Kinder Morgan Production LLCJ. Aron &
CompanyJune 12, 2006Kinder Morgan Texas Pipeline LLCJ. Aron & CompanyJune 8,
2000Kinder Morgan Texas Pipeline LLCJPMorgan Chase Bank, N.A.September 7,
2006Kinder Morgan Texas Pipeline LLCMacquarie Bank LimitedSeptember 20,
2010Kinder Morgan Texas Pipeline LLCMerrill Lynch Commodities, Inc.October 24,
2001Kinder Morgan Texas Pipeline LLCMorgan Stanley Capital Group Inc.September
3, 2019Kinder Morgan Texas Pipeline LLCNatixisJune 13, 2011Kinder Morgan Texas
Pipeline LLCPhillips 66 CompanyMarch 30, 2015Kinder Morgan Texas Pipeline LLCPNC
Bank, National AssociationJuly 11, 2018Kinder Morgan Texas Pipeline LLCRoyal
Bank of CanadaOctober 18, 2018Kinder Morgan Texas Pipeline LLCThe Bank of Nova
ScotiaMay 8, 2014Kinder Morgan Texas Pipeline LLCSociete GeneraleJanuary 14,
2003Kinder Morgan Texas Pipeline LLCWells Fargo Bank, N.A.June 1, 2013Copano
Risk Management, LLCCitibank, N.A.July 21, 2008Copano Risk Management, LLCJ.
Aron & CompanyDecember 12, 2005Copano Risk Management, LLCMorgan Stanley Capital
Group Inc.May 4, 2007
_________________________________________________
1 Guaranteed Obligations with respect to Hedging Agreements include
International Swaps and
Derivatives Association Master Agreements (“ISDAs”) and all transactions entered
into pursuant to any ISDA listed on this Schedule I.

4


--------------------------------------------------------------------------------

Exhibit 10.1




SCHEDULE II


Guarantors
Current as of: June 30, 2020


Agnes B Crane, LLCCopano Risk Management LLCAmerican Petroleum Tankers II
LLCCopano Terminals LLCAmerican Petroleum Tankers III LLCCopano/Webb-Duval
Pipeline LLCAmerican Petroleum Tankers IV LLCCPNO Services LLCAmerican Petroleum
Tankers LLCDakota Bulk Terminal LLCAmerican Petroleum Tankers Parent LLCDelta
Terminal Services LLCAmerican Petroleum Tankers V LLCEagle Ford Gathering
LLCAmerican Petroleum Tankers VI LLCEl Paso Cheyenne Holdings, L.L.C.American
Petroleum Tankers VII LLCEl Paso Citrus Holdings, Inc.American Petroleum Tankers
VIII LLCEl Paso CNG Company, L.L.C.American Petroleum Tankers IX LLCEl Paso
Energy Service Company, L.L.C.American Petroleum Tankers X LLCEl Paso
LLCAmerican Petroleum Tankers XI LLCEl Paso Midstream Group LLCAPT Florida LLCEl
Paso Natural Gas Company, L.L.C.APT Intermediate Holdco LLCEl Paso Noric
Investments III, L.L.C.APT New Intermediate Holdco LLCEl Paso Ruby Holding
Company, L.L.C.APT Pennsylvania LLCEl Paso Tennessee Pipeline Co., L.L.C.APT
Sunshine State LLCElba Express Company, L.L.C.Betty Lou LLCElizabeth River
Terminals LLCCamino Real Gas Gathering LLCEmory B Crane, LLCCamino Real
Gathering Company, L.L.C.EP Ruby LLCCantera Gas Company LLCEPBGP Contracting
Services LLCCDE Pipeline LLCEPTP Issuing CorporationCentral Florida Pipeline
LLCFrank L. Crane, LLCCheyenne Plains Gas Pipeline Company, L.L.C.General
Stevedores GP, LLCCIG Gas Storage Company LLCGeneral Stevedores Holdings LLCCIG
Pipeline Services Company, L.L.C.Harrah Midstream LLCColorado Interstate Gas
Company, L.L.C.HBM Environmental LLCColorado Interstate Issuing
CorporationHiland Crude, LLCCopano Double Eagle LLCHiland Partners Holdings
LLCCopano Energy Finance CorporationHPH Oklahoma Gathering LLCCopano Energy
Services/Upper Gulf Coast LLCICPT, L.L.CCopano Energy, L.L.C.Independent Trading
& TransportationCopano Field Services GP, L.L.C.Company I, L.L.C.Copano Field
Services/North Texas, L.L.C.JV Tanker Charterer LLCCopano Field Services/South
Texas LLCKinder Morgan 2-Mile LLCCopano Field Services/Upper Gulf Coast
LLCKinder Morgan Administrative Services Tampa LLCCopano Liberty, LLCKinder
Morgan Altamont LLCCopano Liquids Marketing LLCKinder Morgan Baltimore Transload
TerminalCopano NGL Services (Markham), L.L.C.LLCCopano NGL Services LLCKinder
Morgan Battleground Oil LLCCopano Pipelines Group, L.L.C.Kinder Morgan Border
Pipeline LLCCopano Pipelines/North Texas, L.L.C.Kinder Morgan Bulk Terminals
LLCCopano Pipelines/Rocky Mountains, LLCKinder Morgan Carbon Dioxide
TransportationCopano Pipelines/South Texas LLCCompanyCopano Pipelines/Upper Gulf
Coast LLCKinder Morgan CO2 Company, L.P.Copano Processing LLCKinder Morgan
Commercial Services LLC




--------------------------------------------------------------------------------

Exhibit 10.1





Schedule II(Guarantors)
Current as of: June 30, 2020
Kinder Morgan Contracting Services LLCKinder Morgan Resources III LLCKinder
Morgan Crude & Condensate LLCKinder Morgan Resources LLCKinder Morgan Crude
Marketing LLCKinder Morgan Seven Oaks LLCKinder Morgan Crude Oil Pipelines
LLCKinder Morgan SNG Operator LLCKinder Morgan Crude to Rail LLCKinder Morgan
Southeast Terminals LLCKinder Morgan Cushing LLCKinder Morgan Scurry Connector
LLCKinder Morgan Dallas Fort Worth Rail TerminalKinder Morgan Tank Storage
Terminals LLCLLCKinder Morgan Tejas Pipeline LLCKinder Morgan Deeprock North
Holdco LLCKinder Morgan Terminals, Inc.Kinder Morgan Endeavor LLCKinder Morgan
Terminals Wilmington LLCKinder Morgan Energy Partners, L.P.Kinder Morgan Texas
Pipeline LLCKinder Morgan EP Midstream LLCKinder Morgan Texas Terminals,
L.P.Kinder Morgan Finance Company LLCKinder Morgan Transmix Company, LLCKinder
Morgan Freedom Pipeline LLCKinder Morgan Treating LPKinder Morgan Galena Park
West LLCKinder Morgan Urban Renewal, L.L.C.Kinder Morgan IMT Holdco LLCKinder
Morgan Utica LLCKinder Morgan, Inc.Kinder Morgan Vehicle Services LLCKinder
Morgan Keystone Gas Storage LLCKinder Morgan Virginia Liquids Terminals
LLCKinder Morgan KMAP LLCKinder Morgan Wink Pipeline LLCKinder Morgan Las Vegas
LLCKinderHawk Field Services LLCKinder Morgan Linden Transload Terminal LLCKM
Crane LLCKinder Morgan Liquids Terminals LLCKM Decatur LLCKinder Morgan Liquids
Terminals St. Gabriel LLCKM Eagle Gathering LLCKinder Morgan Louisiana Pipeline
Holding LLCKM Gathering LLCKinder Morgan Louisiana Pipeline LLCKM Kaskaskia Dock
LLCKinder Morgan Marine Services LLCKM Liquids Terminals LLCKinder Morgan
Materials Services, LLCKM North Cahokia Land LLCKinder Morgan Mid Atlantic
Marine Services LLCKM North Cahokia Special Project LLCKinder Morgan NatGas O&M
LLCKM North Cahokia Terminal Project LLCKinder Morgan NGPL Holdings LLCKM Ship
Channel Services LLCKinder Morgan North Texas Pipeline LLCKM Treating GP
LLCKinder Morgan Operating L.P. “A”KM Treating Production LLCKinder Morgan
Operating L.P. “B”KM Utopia Operator LLCKinder Morgan Operating L.P. “C”KMBT
Legacy Holdings LLCKinder Morgan Operating L.P. “D”KMBT LLCKinder Morgan Pecos
LLCKMGP Services Company, Inc.Kinder Morgan Pecos Valley LLCKN
Telecommunications, Inc.Kinder Morgan Petcoke GP LLCKnight Power Company
LLCKinder Morgan Petcoke LP LLCLomita Rail Terminal LLCKinder Morgan Petcoke,
L.P.Milwaukee Bulk Terminals LLCKinder Morgan Petroleum Tankers LLCMJR Operating
LLCKinder Morgan Pipeline LLCMojave Pipeline Company, L.L.C.Kinder Morgan Port
Manatee Terminal LLCMojave Pipeline Operating Company, L.L.C.Kinder Morgan Port
Sutton Terminal LLCPaddy Ryan Crane, LLCKinder Morgan Port Terminals USA
LLCPalmetto Products Pipe Line LLCKinder Morgan Portland Jet Line LLCPI 2
Pelican State LLCKinder Morgan Production Company LLCPinney Dock & Transport
LLCKinder Morgan Products Terminals LLCQueen City Terminals LLCKinder Morgan
Rail Services LLCRahway River Land LLCKinder Morgan Resources II LLCRiver
Terminals Properties GP LLC

2

--------------------------------------------------------------------------------

Exhibit 10.1





Schedule II(Guarantors)
Current as of: June 30, 2020
River Terminal Properties, L.P.ScissorTail Energy, LLCSNG Pipeline Services
Company, L.L.C.Southern Dome, LLCSouthern Gulf LNG Company, L.L.C.Southern
Liquefaction Company LLCSouthern LNG Company, L.L.C.Southern Oklahoma Gathering
LLCSouthTex Treaters LLCSouthwest Florida Pipeline LLCSRT Vessels LLCStevedore
Holdings, L.P.Tejas Gas, LLCTejas Natural Gas, LLCTennessee Gas Pipeline
Company, L.L.C.Tennessee Gas Pipeline Issuing CorporationTexan Tug LLCTGP
Pipeline Services Company, L.L.C.TransColorado Gas Transmission Company
LLCTransload Services, LLCUtica Marcellus Texas Pipeline LLCWestern Plant
Services LLCWyoming Interstate Company, L.L.C.

3


--------------------------------------------------------------------------------

Exhibit 10.1





SCHEDULE III

Excluded SubsidiariesANR Real Estate Corporation Coastal Eagle Point Oil
CompanyCoastal Oil New England, Inc.Colton Processing FacilityCoscol Petroleum
CorporationEl Paso CGP Company, L.L.C.El Paso Energy Capital Trust I El Paso
Energy E.S.T. Company El Paso Energy International CompanyEl Paso Marketing
Company, L.L.C.El Paso Merchant Energy North America Company, L.L.C.El Paso
Merchant Energy-Petroleum CompanyEl Paso Reata Energy Company, L.L.C.El Paso
Remediation CompanyEl Paso Services Holding CompanyEPEC CorporationEPEC Oil
Company Liquidating Trust EPEC Polymers, Inc.EPED Holding CompanyKN Capital
Trust IKN Capital Trust IIIMesquite Investors, L.L.C.Note: The Excluded
Subsidiaries listed on this Schedule III may also be Excluded Subsidiaries
pursuant to other exceptions set forth in the definition of “Excluded
Subsidiary”.


